Citation Nr: 1118607	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  06-17 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for bilateral hearing loss for the period prior to September 1, 2008.

2.  What rating is warranted for bilateral hearing loss for the period since September 1, 2008?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1973 and from February 1981 to January 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri.  In light of the Veteran's explanation for failing to report for scheduled VA examinations in 2008 and 2009, the Board has styled the issues as noted on the cover sheet.

The Board notes that a March 2006 letter from a former representative informed the RO that the Veteran had withdrawn his appeal.  That letter was drafted after the date of a VA Form 21-22 appointing the appellant's current representative.  Pursuant to the Form 21-22 and other correspondence from the Veteran, VA reinstated the appeal.

Pursuant to a separate appeal, a December 2009 rating decision granted service connection for residuals of a laceration of the right palm with a noncompensable rating, effective April 2008.  A July 2010 rating decision granted entitlement to service connection for idiopathic dizziness with an initial 30 percent rating, effective March 2006.  There is no indication in the claims file that the Veteran appealed either the initial rating or effective date of either rating decision.  Therefore, neither issue is before the Board and will not be addressed in the decision below.  See 38 C.F.R. § 20.200 (2010).

In a September 2008 substantive appeal (VA Form 9) related to a separate appeal, the Veteran specifically asserted that he was totally disabled.  Hence, the issue of entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disability has been raised by the record.    See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate development and action.  

The question what rating is warranted for bilateral hearing loss for the period since September 1, 2008, is addressed in the REMAND portion of the document below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The August 2004 and February 2006 examinations were conducted in accordance with VA regulations.

2.  Prior to September 1, 2008, the Veteran's bilateral hearing loss was manifested by an exceptional pattern of hearing impairment at Roman Numeral Level V in the right ear.  The left ear manifests at Roman Numeral Level I without an exceptional pattern of impairment.


CONCLUSION OF LAW

The requirements for an evaluation higher than 10 percent for bilateral hearing loss for the period prior to September 1, 2008, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 3.951(b), 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2004 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  38 C.F.R. § 3.159(b).  A March 2006 letter informed the Veteran how disability ratings and effective dates are assigned.  

The rating decision and the statement of the case both explained the reasons and basis for the decision that denied the Veteran an increased rating.  Neither the Veteran nor his representative asserts that any content or timing error hampered the Veteran's pursuit of his claim.  As a result, the Board finds any such error to have been rendered harmless, and that VA has substantially complied with the VCAA notice requirements.  See generally Shinseki v. Sanders, ___ U.S. ___, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  The Board acknowledges that the Veteran is in receipt of benefits administered by the Social Security Administration.  The Veteran and his representative, however, explained that the appellant's hearing loss played no part in the Social Security disability determination.  Consequently, Social Security records are not relevant to this appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed.Cir.2010).

The Veteran asserted that the examinations of record were inadequate, because the VA Word Recognition Test was conducted with a male voice, and it is female and children's voices that are most difficult for him to hear.  He asserted further that the audio examination was conducted in a quiet surrounding, and it does not adequately duplicate the difficulty hearing in a noisy area or hearing a television program.  See Hearing Transcript, pp. 8-9.  While the Veteran indicated valid factors that go to adequately rating his disability, his objections do not render the examinations inadequate.  There is no evidence the examiner failed to adhere to the process used in VA audio examinations.  Thus, the Board finds the examinations adequate for review purposes and finds no failure to assist the Veteran as concerns the 2004 and 2006 examinations.

While the Veteran may not have received full notice prior to the August 2004 decision, after notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claim via the presentation of  pertinent evidence and testimony.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Further, the claim was readjudicated in the July 2010 Supplemental Statement of the Case.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Thus, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Id. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Analysis

By way of history, a March 1975 rating decision granted entitlement to service connection for a right ear hearing loss with an initial noncompensable rating, effective February 1975.  A May 1988 rating decision granted service connection for the left ear hearing loss with an initial noncompensable rating, effective January 1988.  A March 1991 rating decision granted a 10 percent rating for the bilateral hearing loss, effective December 1990.  VA received the Veteran's current claim for an increased rating in April 2004.

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.

The August 2004 examination report notes that the examiner conducted a review of the claims file.  The primary complaints reported by the Veteran related to dizziness and lightheadedness.  He did not relate any complaints or information addressing how his hearing loss impacted his daily activities.  The Veteran denied any history of ear infections, ear surgery, or serious illness.

The examination report notes the Veteran's hearing loss was manifested as follows: Right ear: 1000 Hertz, 30 decibels; 2000 Hertz, 70 decibels; 3000 Hertz, 65 decibels; 4000 Hertz, 60 decibels; for an average of 56 decibels.  Speech recognition was 76 percent, which the examiner assessed as fair.  Left ear: 1000 Hertz, 25 decibels; 2000 Hertz, 50 decibels; 3000 Hertz, 60 decibels; 4000 Hertz, 40 decibels; for an average of 44 decibels.  Speech recognition was 96 percent, which the examiner assessed as excellent.  The examiner diagnosed a mild to severe right ear high frequency sensorineural hearing loss, and a mild to moderate left ear hearing loss.

The results set forth show the right ear manifested an exceptional pattern of hearing impairment.  Using Table VIA, which results in the more favorable level, the Veteran's right ear hearing loss was at Roman Numeral IV, which is elevated to Level V.  See 38 C.F.R. § 4.85(b).  The left ear did not manifest an exceptional pattern of hearing impairment at Roman Numeral Level I per Table VI.  These results intersect at the 0 percent-or noncompensable, rating rate.  See 38 C.F.R. § 4.86, Table VII, Diagnostic Code 6100.

In his August 2004 notice of disagreement, the Veteran asserted that his hearing loss had impacted his financial status because it restricted him as to the type jobs he could accept, but he did not provide specifics.  The specifics he provided related to his dizziness and balance problems, for which he is now service connected and separately rated.  Those symptoms do not pertain to the disorder on appeal.  He also alleged that unless a television program had closed captions, he was deprived of full comprehension and enjoyment.  The examination report notes that the examiner recommended the Veteran be fitted with hearing aids.  The RO arranged another examination.

The February 2006 examination report notes that the Veteran reported the most significant impact of his hearing loss was maintaining his balance.  His hearing loss was manifested as follows: Right ear: 1000 Hertz, 25 decibels; 2000 Hertz, 70 decibels; 3000 Hertz, 65 decibels; 4000 Hertz, 60 decibels; for an average of 55 decibels.  Speech recognition was 76 percent, which the examiner assessed as fair.  Left ear: 1000 Hertz, 15 decibels; 2000 Hertz, 35 decibels; 3000 Hertz, 50 decibels; 4000 Hertz, 45 decibels; for an average of 36.25 decibels.  Speech recognition was 96 percent, which the examiner assessed as excellent.  Tympanometry revealed right and left normal mobility/ volume with tympanic membrane hyper mobility.  The examiner diagnosed a mild to severe high frequency sensorineural hearing loss, and the left ear hearing loss was assessed as mild to moderate.

The results of the 2006 examination show the Veteran's bilateral hearing loss was actually of slightly less severity than manifested at the 2004 examination, although the right ear continued to manifest an exceptional pattern of hearing loss.  The examination results show the Veteran obtains the more favorable level from Table VI, which maintains the right ear at Roman Level IV, which again is elevated to Level V.  The left ear continued to manifest at Roman Numeral Level I.  Again, these levels intersect at the noncompensable level.  38 C.F.R. § 4.7.  As a result, there was no factual basis to support an increase in the Veteran's current 10 percent rating.  The Board notes that, as of December 2010, the Veteran's 10 percent rating is protected.  See 38 C.F.R. § 3.951(b).  An April 2008 VA general examination report notes that physical examination of the ears revealed the pinna, external canal and tympanic membrane to be normal bilaterally.  There was no discharge.  The examiner also noted that the Veteran's hearing was grossly normal.

The Veteran testified in February 2011 that his hearing aids created more problems for him, as they amplified the noise.  On the other hand, he indicated that it was not an inability to hear adequately when he worked as a substitute school teacher and a paralegal that was the main impact of his hearing loss.  Instead, it was the anxiety that resulted from his wondering if he had heard a PA system announcement at school, and his concern with whether he got the information right at the law office.  He noted that sometimes he asked a student what was said and, of course, he had difficulty hearing a child's voice.  See Hearing Transcript, pp. 8-9.

The Board finds the preponderance of the most probative evidence shows the Veteran's bilateral hearing loss did not meet or approximate the criteria for a rating higher than 10 percent for the period prior to September 1, 2008.  38 C.F.R. § 4.7.  The hearing loss rating criteria do not address situational anxiety, especially in light of the fact the Veteran noted that there was not an inability to in fact hear.  Thus, the Board finds the preponderance of the evidence shows the Veteran's bilateral hearing loss to have most nearly approximated the assigned 10 percent rating for the period prior to September 1, 2008.  38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100.  There is no factual basis for a staged rating for any part of the rating period.

The Board considered the appropriateness of referring the Veteran's case for consideration of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The Board finds that the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  This means the Veteran's disability picture is contemplated by the rating schedule, and it is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no basis for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a rating higher than 10 percent for bilateral hearing loss for the period prior to September 1, 2008, is denied.


REMAND

As noted in the Introduction, the Veteran failed to report for examinations scheduled in July 2008 and December 2009.  Contrary to his assertions in prior  written submissions, at the hearing the Veteran essentially conceded that he in fact received notice of the examinations.  He noted further that he had significant difficulty, including financial, obtaining transportation to the VA medical facility where the examinations were to take place.  Further, he requested another date, but the facility could not accommodate his request.  In light of these factors, rather than decide the Veteran's claim on the basis of the evidence of record, as provided in 38 C.F.R. § 3.655(b), in the interest of fairness, the Board considers the current rating period to have started on September 1, 2008, the first day of the month following the month the RO was informed the Veteran failed to report.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated him for his bilateral hearing loss since September 2008.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder to include all pertinent records from VA facilities in Columbia, South Carolina.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records for VA review.

2.  After the above is complete, the AMC/RO will arrange an audiological examination for the Veteran to determine the current extent and severity of his bilateral hearing loss.  All indicted tests should be conducted.  The examiner must assess the functional impact of the Veteran's hearing loss on his daily activities.  The claims folder should be made available to the examiner for review as part of the examination.

3.  The AMC/RO shall advise the Veteran that it is his responsibility to report for the VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).  

4.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  Then review the Veteran's claim de novo in light of the additional evidence obtained.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


